DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 12/13/2021. The allowed claims are 1-20. The closest prior art of record is US Patent Application Publication US 2010/0307721 A1 to Wang  in view of US Patent Application Publication US 2011/029864 A1 to Figus, US Patent Application Publication US 2015/0119111 A1 to Honmura et al. and US Patent Application Publication US 2014/0290913 A1 to Huang et al.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest a liquid pipe as part of a looped flow passage with a flow passage that is a portion of the looped flow passage and located between two porous bodies formed integrally with wall portions on opposite sides of the liquid pipe, wherein the two porous bodies form opposite walls of the flow passage, wherein the flow passage completely separates an entirety of the two porous bodies, and wherein a surface of the flow passage between the two porous bodies is free of porous bodies. Although the prior discloses porous bodies in the liquid pipe Wang does not disclose that the flow passage completely separates the entirety of the porous bodes and while Figus discloses porous bodies in a loop heat pipe heat are separated by a flow passage, but does not disclose that a surface of the flow passage between the two porous bodies is free of porous bodies.  Similarly while Honmura and Hwang discloses porous bodies separated by a flow passage; the flow passages in question are not part of a loop heat pipe liquid line structure, but rather regular heat pipe structure. As such Honmura and Hwang provide no explicit reason or motivation to place that specific structure of the claimed separated porous bodies in a liquid line of loop type heat pipe. .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763